 


109 HR 6104 IH: Reconstruction and Stabilization Civilian Management Act of 2006
U.S. House of Representatives
2006-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 6104 
IN THE HOUSE OF REPRESENTATIVES 
 
September 19, 2006 
Mr. Farr (for himself and Mr. Saxton) introduced the following bill; which was referred to the Committee on International Relations
 
A BILL 
To build operational readiness in civilian agencies, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Reconstruction and Stabilization Civilian Management Act of 2006. 
2.Finding; purpose 
(a)FindingCongress finds that the resources of the Armed Forces have been burdened by having to undertake stabilization and reconstruction tasks in the Balkans, Afghanistan, Iraq, and other countries of the world that could have been performed by civilians, which has resulted in lengthy deployments for members of the Armed Forces. 
(b)PurposeThe purpose of this Act is to provide for the continued development, as a core mission of the Department of State and the United States Agency for International Development, of an effective expert civilian response capability to carry out reconstruction and stabilization activities in a country or region that is at risk of, in, or is in transition from, conflict or civil strife. 
3.DefinitionsIn this Act: 
(1)AdministratorThe term Administrator means the Administrator of the United States Agency for International Development. 
(2)Appropriate congressional committeesThe term appropriate congressional committees means the Committee on International Relations of the House of Representatives and the Committee on Foreign Relations of the Senate. 
(3)DepartmentExcept as otherwise provided in this Act, the term Department means the Department of State. 
(4)Executive agencyThe term Executive agency has the meaning given that term in section 105 of title 5, United States Code. 
(5)SecretaryThe term Secretary means the Secretary of State. 
4.Sense of CongressIt is the sense of Congress that— 
(1)the civilian element of United States joint civilian-military operations should be strengthened in order to enhance the execution of current and future reconstruction and stabilization activities in foreign countries or regions that are at risk of, in, or are in transition from, conflict or civil strife; 
(2)the capability of civilian agencies of the United States Government to carry out reconstruction and stabilization activities in such countries or regions should also be enhanced through a new rapid response corps of civilian experts supported by the establishment of a new system of planning, organization, personnel policies, education and training, and the provision of adequate resources; 
(3)the international community, including nongovernmental organizations, and the United Nations and its specialized agencies, should be further encouraged to participate in planning and organizing reconstruction and stabilization activities in such countries or regions; 
(4)the executive branch has taken a number of steps to strengthen civilian capability, including the establishment in the Department of the Office of the Coordinator for Reconstruction and Stabilization, the Presidential designation of the Secretary as the interagency coordinator and leader of reconstruction and stabilization efforts, and Department of Defense directives to the military to support the Office of the Coordinator Reconstruction and Stabilization and to work closely with counterparts in the Department of State and other civilian agencies to develop and enhance personnel, training, planning, and analysis; 
(5)the Secretary and the Administrator should work with the Secretary of Defense to augment existing personnel exchange programs among the Department, the United States Agency for International Development, and the Department of Defense, including the regional commands and the Joint Staff, to enhance the stabilization and reconstruction skills of military and civilian personnel and their ability to undertake joint operations; and 
(6)the heads of other executive agencies should establish personnel exchange programs that are designed to enhance the stabilization and reconstruction skills of military and civilian personnel. 
5.Authority to provide assistance for Reconstruction and Stabilization crisesChapter 1 of part III of the Foreign Assistance Act of 1961 (22 U.S.C. 2351 et seq.) is amended by inserting after section 617 the following new section: 
 
618.Assistance for a reconstruction and stabilization crisis 
(a)AuthorityIf the President determines that it is important to the security interests of the United States for United States civilian agencies or non-Federal employees to assist in stabilizing and reconstructing a country or region that is at risk of, in, or is in transition from, conflict or civil strife, the President may, in accordance with the provisions set forth in section 614(a)(3), notwithstanding any other provision of law, and on such terms and conditions as the President may determine, furnish assistance to respond to the crisis. 
(b)Special authoritiesIn furtherance of a determination made under subsection (a), the President may exercise the authorities contained in sections 552(c)(2) and 610 of this Act without regard to the percentage and aggregate dollar limitations contained in such sections. 
(c)Authorization of funding 
(1)Initial authorizationThere is authorized to be appropriated, without fiscal year limitation, $75,000,000 to provide assistance authorized in subsection (a) and, to the extent authorized under paragraph (2), for the purpose described in such paragraph. 
(2)Availability of funds for Response Readiness CorpsOf the amount authorized to be appropriated pursuant to paragraph (1), $25,000,000 may be made available for fiscal year 2007 for expenses related to the development, training, and operations of the Response Readiness Corps established under section 61(c) of the State Department Basic Authorities Act of 1956. The availability of such funds shall not be subject to a determination by the President under subsection (a). 
(3)ReplenishmentThere is authorized to be appropriated each fiscal year such sums as may be necessary to replenish funds expended as provided under paragraph (1). Funds authorized to be appropriated under this paragraph shall be available without fiscal year limitation for the same purpose and under the same conditions as are provided under paragraph (1).. 
6.Office of the Coordinator for Reconstruction and StabilizationTitle I of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2651 et seq.) is amended by adding at the end the following new section: 
 
61.Reconstruction and stabilization 
(a)Office of the Coordinator for Reconstruction and Stabilization 
(1)EstablishmentThere is established within the Department of State the Office of the Coordinator for Reconstruction and Stabilization. 
(2)Coordinator for Reconstruction and StabilizationThe head of the Office shall be the Coordinator for Reconstruction and Stabilization, who shall be appointed by the President, by and with the advice and consent of the Senate. The Coordinator shall report directly to the Secretary and shall have the rank and status of Ambassador at Large. 
(3)FunctionsThe functions of the Office of the Coordinator for Reconstruction and Stabilization shall include the following: 
(A)Monitoring, in coordination with relevant bureaus within the Department of State, political and economic instability worldwide to anticipate the need for mobilizing United States and international assistance for the stabilization and reconstruction of countries or regions that are at risk of, in, or are in transition from, conflict or civil strife. 
(B)Assessing the various types of stabilization and reconstruction crises that could occur and cataloging and monitoring the non-military resources and capabilities of Executive agencies (as that term is defined in section 105 of title 5, United States Code) that are available to address such crises. 
(C)Planning to address requirements, such as demobilization, policing, human rights monitoring, and public information, that commonly arise in stabilization and reconstruction crises. 
(D)Coordinating with relevant Executive agencies to develop interagency contingency plans to mobilize and deploy civilian personnel to address the various types of such crises. 
(E)Entering into appropriate arrangements with other Executive agencies to carry out activities under this section and the Reconstruction and Stabilization Civilian Management Act of 2006. 
(F)Identifying personnel in State and local governments and in the private sector who are available to participate in the Response Readiness Corps or the Response Readiness Reserve established under subsection (b) or to otherwise participate in or contribute to stabilization and reconstruction activities. 
(G)Taking steps to ensure that training of civilian personnel to perform such stabilization and reconstruction activities is adequate and, as appropriate, includes security training that involves exercises and simulations with the Armed Forces, including the regional commands. 
(H)Sharing information and coordinating plans for stabilization and reconstruction activities, as appropriate, with the United Nations and its specialized agencies, the North Atlantic Treaty Organization, nongovernmental organizations, and other foreign national and international organizations. 
(I)Coordinating plans and procedures for joint civilian-military operations with respect to stabilization and reconstruction activities. 
(J)Maintaining the capacity to field on short notice an evaluation team to undertake on-site needs assessment. 
(b)Response to stabilization and reconstruction crisisIf the President makes a determination regarding a stabilization and reconstruction crisis under section 618 of the Foreign Assistance Act of 1961, the President may designate the Coordinator, or such other individual as the President may determine appropriate, as the Coordinator of the United States response. The individual so designated, or, in the event the President does not make such a designation, the Coordinator for Reconstruction and Stabilization, shall— 
(1)assess the immediate and long-term need for resources and civilian personnel; 
(2)identify and mobilize non-military resources to respond to the crisis; and 
(3)coordinate the activities of the other individuals or management team, if any, designated by the President to manage the United States response.. 
7.Response Readiness Corps 
(a)In GeneralSection 61 of the State Department Basic Authorities Act of 1956 (as added by section 6) is amended by adding at the end the following new subsection: 
 
(c)Response Readiness Corps 
(1)Response readiness active duty personnel 
(A)Establishment and purposeThe Secretary, in consultation with the Administrator of the United States Agency for International Development, is authorized to establish a Response Readiness Corps (hereafter referred to in this section as the Corps) to provide assistance in support of stabilization and reconstruction activities in foreign countries or regions that are at risk of, in, or are in transition from, conflict or civil strife. 
(B)CompositionThe Secretary and Administrator should coordinate in the recruitment, hiring, and training of— 
(i)up to 250 personnel to serve in the active duty Corps; and 
(ii)such other personnel as the Secretary, in consultation with the Administrator, may designate as members of the Corps from among employees of the Department and the United States Agency for International Development. 
(C)TrainingThe Secretary is authorized to train the members of the Corps to perform services necessary to carry out the purpose of the Corps under subparagraph (A). 
(D)CompensationMembers of the Corps hired under subparagraph (B)(i) shall be compensated in accordance with the appropriate salary class for the Foreign Service, as set forth in sections 402 and 403 of the Foreign Service Act of 1980 (22 U.S.C. 3962 and 22 U.S.C. 3963), or in accordance with the relevant authority under sections 3101 and 3392 of title 5, United States Code. 
(2)Response readiness reserve duty personnel 
(A)Establishment and purposeThe Secretary, in consultation with the heads of other relevant Executive agencies, is authorized to establish and maintain a roster of personnel who are trained and available as needed to perform services necessary to carry out the purpose of the Corps under paragraph (1)(A). The personnel listed on the roster shall constitute a reserve component of the Response Readiness Corps. 
(B)Federal employeesThe Response Readiness reserve component may include employees of the Department, including employees of the United States Agency for International Development, employees of any other Executive agency, and employees from the legislative and judicial branches who— 
(i)have the training and skills necessary to enable them to contribute to stabilization and reconstruction activities; and 
(ii)have volunteered for deployment to carry out stabilization and reconstruction activities. 
(C)Non-Federal personnelThe Response Readiness reserve component should also include not fewer than 500 personnel, who may include retired employees of the Federal Government, contractor personnel, nongovernmental organization personnel, and State and local government employees, who— 
(i)have the training and skills necessary to enable them to contribute to stabilization and reconstruction activities; and 
(ii)have volunteered to carry out stabilization and reconstruction activities. 
(3)Use of Response Readiness Corps 
(A)Response readiness active duty componentThe members of the active duty Corps are authorized to be available— 
(i)if responding in support of stabilization and reconstruction activities pursuant to a determination by the President regarding a stabilization and reconstruction crisis under section 618 of the Foreign Assistance Act of 1961, for deployment in support of such activities; and 
(ii)if not responding as described in clause (i), for assignment in the United States, United States diplomatic missions, and United States Agency for International Development missions. 
(B)Response readiness reserve componentThe Secretary may deploy members of the reserve component under paragraph (2) in support of stabilization and reconstruction activities in a foreign country or region if the President makes a determination regarding a stabilization and reconstruction crisis under section 618 of the Foreign Assistance Act of 1961.. 
(b)Employment authorityThe full-time personnel authorized to be employed in the Response Readiness Corps under section 61(c)(1)(B)(i) of the State Department Basic Authorities Act of 1956 (as added by subsection (a)) shall be in addition to any other full-time personnel of the Department or the United States Agency for International Development authorized to be employed under any other provision of law. 
(c)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the appropriate congressional committees a report on the status of efforts to establish the Response Readiness Corps under this section. The report should include recommendations for any legislation necessary to implement subsection (a). 
8.Stabilization and reconstruction training and educationSection 701 of the Foreign Service Act of 1980 (22 U.S.C. 4021) is amended— 
(1)by redesignating subsection (g) as subsection (h); and 
(2)by inserting after subsection (f) the following new subsection: 
 
(g)Stabilization and reconstruction curriculum 
(1)Establishment and missionThe Secretary, in cooperation with the Secretary of Defense and the Secretaries of the Army and Navy, is authorized to establish a stabilization and reconstruction curriculum for use in programs of the Foreign Service Institute, the Center for Stabilization and Reconstruction Studies at the Naval Postgraduate School, the National Defense University, and the United States Army War College.  
(2)Curriculum contentThe curriculum referred to in paragraph (1) should include the following: 
(A)An overview of the global security environment, including an assessment of transnational threats and an analysis of United States policy options to address such threats. 
(B)A review of lessons learned from previous United States and international experiences in stabilization and reconstruction activities. 
(C)An overview of the relevant responsibilities, capabilities, and limitations of various Executive agencies (as that term is defined in section 105 of title 5, United States Code) and the interactions among them. 
(D)A discussion of the international resources available to address stabilization and reconstruction requirements, including resources of the United Nations and its specialized agencies, nongovernmental organizations, private and voluntary organizations, and foreign governments, together with an examination of the successes and failures experienced by the United States in working with such entities. 
(E)A study of the United States interagency system. 
(F)Foreign language training. 
(G)Training and simulation exercises for joint civilian-military emergency response operations. 
(3)Existing training and education programsThe Secretary shall ensure that personnel of the Department make use of the relevant existing training and education programs offered within the Government, such as those at the Center for Stabilization and Reconstruction Studies at the Naval Postgraduate School and the Interagency Training, Education, and After Action Review Program at the National Defense University.. 
9.Service related to stabilization and reconstruction 
(a)Promotion purposesService in stabilization and reconstruction activities overseas, membership in the Response Readiness Corps under section 61(c) of the State Department Basic Authorities Act of 1956 (as added by section 7), and education and training in the stabilization and reconstruction curriculum established under section 701(g) of the Foreign Service Act of 1980 (as added by section 8) should be considered among the favorable factors for the promotion of employees of Executive agencies. 
(b)Personnel training and promotionThe Secretary and the Administrator should take steps to ensure that, not later than three years after the date of the enactment of this Act, at least ten percent of the employees of the Department and the United States Agency for International Development in the United States are members of the Response Readiness Corps or are trained in the activities of, or identified for potential deployment in support of, the Response Readiness Corps. The Secretary should provide such training as needed to Ambassadors and Deputy Chiefs of Mission. 
(c)Other incentives and benefitsThe Secretary and the Administrator may establish and administer a system of awards and other incentives and benefits to confer appropriate recognition of and reward any individual who is assigned, detailed, or deployed to carry out stabilization or reconstruction activities in accordance with this Act. 
10.Authorities related to personnel 
(a)Contracting authority 
(1)In generalThe Secretary, or the Administrator with the concurrence of the Secretary, may enter into contracts to procure the services of nationals of the United States (as defined in section 101(a)(22) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(22)) or aliens authorized to be employed in the United States as personal services contractors for the purpose of carrying out this Act, without regard to civil service or classification laws, for service in the Office of the Coordinator for Reconstruction and Stabilization or for service in foreign countries to assist in stabilizing and reconstructing a country or region that is at risk of, in, or is in transition from, conflict or civil strife. 
(2)Not employeesIndividuals performing services under contracts described in paragraph (1) shall not by virtue of performing such services be considered to be employees of the United States Government for purposes of any law administered by the Office of Personnel Management (except that the Secretary or Administrator may determine the applicability to such individuals of any law administered by the Secretary or Administrator concerning the performance of such services by such individuals). 
(b)Experts and consultantsThe Secretary and the Administrator may, to the extent necessary to obtain services without delay, employ experts and consultants under section 3109 of title 5, United States Code, for the purpose of carrying out this Act, without requiring compliance with any otherwise applicable requirements for that employment as the Secretary or Administrator may determine, except that such employment shall be terminated after 60 days if by that time the applicable requirements are not complied with. 
(c)Authority to accept and assign detailsThe Secretary is authorized to accept details or assignments of employees of Executive agencies, members of the uniformed services (as defined in section 2101 of title 5, United States Code), and employees of State or local governments on a reimbursable or nonreimbursable basis for the purpose of carrying out this Act. The assignment of an employee of a State or local government under this subsection shall be consistent with subchapter VI of chapter 33 of title 5, United States Code. 
(d)Dual compensation waiver for annuitants under Civil Service Retirement System and Federal Employees’ Retirement SystemNotwithstanding sections 8344(i) and 8468(f) of title 5, United States Code, the Secretary or the head of another Executive agency, as authorized by the Secretary, may waive the application of subsections (a) through (h) of section 8344 and subsections (a) through (e) of section 8468 with respect to annuitants under the Civil Service Retirement System or the Federal Employees’ Retirement System who are assigned, detailed, or deployed to assist in stabilizing and reconstructing a country or region that is at risk of, in, or is in transition from, conflict or civil strife during the period of their reemployment. 
(e)Increase in premium pay capThe Secretary, or the head of another Executive agency as authorized by the Secretary, may compensate an employee detailed, assigned, or deployed to assist in stabilizing and reconstructing a country or region that is at risk of, in, or is in transition from, conflict or civil strife, without regard to the limitations on premium pay set forth in section 5547 of title 5, United States Code, to the extent that the aggregate of the basic pay and premium pay of such employee for a year does not exceed the annual rate payable for level II of the Executive Schedule. 
(f)Extension of certain foreign service benefitsThe Secretary, or the head of another Executive agency as authorized by the Secretary, may extend to any individuals assigned, detailed, or deployed to carry out stabilization and reconstruction activities in accordance with this Act, the benefits or privileges set forth in sections 412, 413, 704, and 901 of the Foreign Service Act of 1980 (22 U.S.C. 3972, 22 U.S.C. 3973, 22 U.S.C. 4024, and 22 U.S.C. 4081) to the same extent and manner that such benefits and privileges are extended to members of the Foreign Service. 
(g)Compensatory timeNotwithstanding any other provision of law, the Secretary may, subject to the consent of an individual who is assigned, detailed, or deployed to carry out stabilization and reconstruction activities in accordance with this Act, grant such individual compensatory time off for an equal amount of time spent in regularly or irregularly scheduled overtime work. Credit for compensatory time off earned shall not form the basis for any additional compensation. Any such compensatory time not used within 26 pay periods shall be forfeited. 
(h)Acceptance of volunteer services 
(1)In generalThe Secretary may accept volunteer services for the purpose of carrying out this Act without regard to section 1342 of title 31, United States Code. 
(2)Types of volunteersDonors of volunteer services accepted for purposes of this section may include— 
(A)advisors; 
(B)experts; 
(C)consultants; and 
(D)persons performing services in any other capacity determined appropriate by the Secretary. 
(3)SupervisionThe Secretary shall— 
(A)ensure that each individual performing volunteer services accepted under this section is notified of the scope of the volunteer services accepted; 
(B)supervise the volunteer to the same extent as employees receiving compensation for similar services; and 
(C)ensure that the volunteer has appropriate credentials or is otherwise qualified to perform in each capacity for which the volunteer’s services are accepted. 
(4)Applicability of law relating to Federal Government employeesAn individual providing volunteer services accepted under this section shall not be considered an employee of the Federal Government in the performance of those services, except for the purposes of the following provisions of law: 
(A)Chapter 81 of title 5, United States Code, relating to compensation for work-related injuries. 
(B)Chapter 11 of title 18, United States Code, relating to conflicts of interest. 
(5)Applicability of law relating to volunteer liability protection 
(A)In generalA person providing volunteer services accepted under this section shall be deemed to be a volunteer of a nonprofit organization or governmental entity, with respect to the accepted services, for purposes of the Volunteer Protection Act of 1997 (42 U.S.C. 14501 et seq.). 
(B)Inapplicability of exceptions to volunteer liability protectionSection 4(d) of such Act (42 U.S.C. 14503(d)) shall not apply with respect to the liability of a person with respect to services of such person that are accepted under this section. 
(i)Authority for outside advisors 
(1)In generalThe Secretary may establish temporary advisory commissions composed of individuals with appropriate expertise to facilitate the carrying out of this Act. 
(2)Inapplicability of FACAThe requirements of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the activities of a commission established under this subsection. 
11.Authorization of appropriationsThere is authorized to be appropriated $80,000,000 for fiscal year 2007 for personnel, education and training, equipment, and travel costs for purposes of carrying out this Act and the amendments made by this Act. 
 
